UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6518


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LAMAR ALEXANDER SINCLAIR,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:16-cr-00114-RBS-RJK-1)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lamar Alexander Sinclair, Appellant Pro Se. Jacqueline Romy Bechara, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lamar Alexander Sinclair appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We have reviewed

the record and conclude that the district court did not abuse its discretion in denying

Sinclair’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating

standard of review), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021).

Accordingly, we affirm for the reasons stated by the district court. United States v. Sinclair,

No. 2:16-cr-00114-RBS-RJK-1 (E.D. Va. Mar. 11, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2